Cobb, J.
The evidence fully authorized the verdict. All applications for new trials upon the ground of newly discovered evidence are addressed to the sound legal discretion of the trial judge; and even if-the newly discovered evidence relied on as a ground for a new trial was not cumulative in its nature, there is nothing in the record to indicate that the judge abused the discretion vested in him in overruling the motion on this ground.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.

Indictment for carrying concealed weapon. Before Judge Evans. Hart superior court. December 17, 1903.
Asbu/ry G. & Julian B. McCurry, for plaintiff in error.
David W. Meadow, solicitor-general, contra.